 Case 6:20-cv-02249-PGB-GJK Document 1 Filed 12/11/20 Page 1 of 13 PageID 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION


__________________________________________
BULLBAG CORPORATION,                         )
   a Foreign Profit Corporation,             )
                                             )
Plaintiff,                                   )
                                             ) Civil Action No. 6:20-cv-2249
v.                                           )
                                             )
BAGS O MONEY, LLC,                           )
   a Florida Limited Liability Company,      )
BAGS O MONEY, LLC d/b/a BOSS BAGS            )
   a Kentucky Limited Liability Company,     )
MONEY O BAGS, LLC                            )
   a Kentucky Limited Liability Company, and )
JAMES KRISTOFIK,                             )
   an individual,                            )
PAUL MARSHALL,                               )
   an individual,                            )
                                             )
Defendants.                                  )       JURY TRIAL DEMAND
__________________________________________)

                           COMPLAINT AND JURY DEMAND

       Plaintiff, BULLBAG CORPORATION, alleges upon information and belief, as follows:

                                     INTRODUCTION

       1.     BullBag is the industry leader, and inventor, of the reusable and foldable

dumpster bag. BullBag’s former Florida Sales Manager, bitter at his departure from BullBag,

partnered with the remainder of the Defendants to form a competitive enterprise. But they have

opted to compete unfairly. Their first order of business was to ask a manufacturer to build

knockoffs of BullBag’s patented foldable dumpster bags. They have now brought these knock-

off bags to market under an infringing brand, creating consumer confusion. And they are

seeking to use confidential and proprietary information belonging exclusively to BullBag,
 Case 6:20-cv-02249-PGB-GJK Document 1 Filed 12/11/20 Page 2 of 13 PageID 2




including BullBag customer lists.    This suit seeks to put an end to these activities, and

compensate BullBag for the damage Defendants have caused.

                                        THE PARTIES

       2.     Plaintiff, BullBag Corporation (“BullBag”), is a Foreign Profit Corporation,

having its principal place of business in Florida and having an office at 2051 Green Road, Suite

C, Pompano Beach, FL 33064. BullBag does business within this judicial district and elsewhere

throughout the United States.

       3.     Upon information and belief, defendant, Bags O Money, LLC (“Bags O Money

FL”) is a Florida Limited Liability Company, having its principal place of business in Florida

and having an office at 930 Carter Road, Suite 314, Winter Garden, FL 34787.

       4.     Upon information and belief, defendant Bags O Money, LLC d/b/a BOSS BAGS

(“Bags O Money KY”) is a Kentucky Limited Liability Company, having its principal place of

business in Kentucky and having an office at 333 N. 1st Street, Richmond, KY 40475. Bags O

Money has also registered in Kentucky the assumed name “BOSS BAGS.”

       5.     Upon information and belief, defendant Money O Bags, LLC (“Money O Bags”)

is a Kentucky Limited Liability Company, having its principal place of business in Kentucky and

having an office at 333 N. 1st Street, Richmond, KY 40475. James Kristofik is the Organizer of

Money O Bags. James Kristofik is the Registered Agent of Money O Bags.

       6.     Upon information and belief, defendant James Kristofik is an individual residing

at 8815 Control Windermere Road, Suite 111, Orlando, FL 32835.

       7.     Upon information and belief, defendant Paul Marshall is an individual residing at

333 N 1st Street, Richmond, KY 40475.

       8.     Bags O Money FL, Bags O Money KY d/b/a Boss Bags, Money O Bags,




                                               2
 Case 6:20-cv-02249-PGB-GJK Document 1 Filed 12/11/20 Page 3 of 13 PageID 3




Kristofik, and Marshall will be collectively referred to as “Defendants.”

                                  JURISDICTION & VENUE

       9.      This is an action for trademark infringement arising under the Lanham Act, 15

U.S.C. § 1051, et seq, common law trademark infringement, false designation of origin, passing

off, false advertising and unfair competition pursuant to Section 43(a) of the Lanham Act, 15

U.S.C. §§ 1391, 1125(a), dilution of mark and injury to business reputation under Fla. Stat. §

495.151, Deceptive and Unfair Trade Practices under Fla. Stat. § 501.201, et seq, Florida

common law unfair competition, and patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. § 271, et seq.,

       10.     Jurisdiction is proper pursuant to 28 U.S.C. §1331 in that this civil action presents

a federal question, 28 U.S.C. §1338(a) in that this civil action arises under an Act of Congress

relating to patents and trademarks, 15 U.S.C. § 1121 in that this civil action arises under the

Lanham Act, and 28 U.S.C. § 1338(b) in that the unfair competition claims are joined with

substantially related claims under the patent and trademark laws.

       11.     Venus is proper pursuant to 28 U.S.C. § 1391(b), (c), (d), and 1400(b).

       12.     Defendants each do business in Florida by: (1) selling and shipping products to

and within this State, District, and Division; (2) advertising products within this State, District,

and Division; (3) soliciting business and orders within this State, District, and Division; (4)

deriving revenue from the sale of their products within this State, District, and Division without

the consent or license from BullBag; and (5) committing acts of patent and trademark

infringement within this State, District, and Division.

       13.     Defendants have committed acts within this State, District, and Division which

have resulted in damage to BullBag. Defendants have committed acts in this District in violation




                                                 3
 Case 6:20-cv-02249-PGB-GJK Document 1 Filed 12/11/20 Page 4 of 13 PageID 4




of BullBag’s exclusive rights under at least 15 U.S.C. § 1115 and 35 U.S.C. § 271 thereby giving

this Court personal jurisdiction over each Defendant.

                                 GENERAL ALLEGATIONS

       14.     BullBag is the industry leader, and inventor, of the reusable and foldable

dumpster bag. BullBag sells its reusable and foldable dumpster bags under its important

BullBag® trademark, and has done so since at least as early as November 30, 2003. BullBag has

developed significant goodwill and a high reputation in the industry for its BullBag® dumpster

bags. The BullBag® dumpster bag is durable to survive the rigors of use, while also collapsible

and portable to be easily transported and positioned at a new site. These, and other, advantages

have contributed to BullBag’s industry leadership.

       15.     The BullBag® reusable dumpster includes a number of innovative features.

These features include removable vertical and horizontal stays, so that the bag may be collapsed

for transport or storage, and then unfolded and configured with the stays to provide vertical and

horizontal support to function as a dumpster. These features also include fill lines on the outside

of the dumpster to gauge dumpster usage. These features also include particularized hook

configurations to facilitate raising and emptying the dumpsters when full.

       16.     BullBag has invested heavily in both its research and development to bring these

innovative bags to market, and also its BullBag® brands. The consuming public associates the

BullBag® brands with BullBag’s high quality goods and services.

       17.     Kristofik was employed by BullBag from April, 2017 to November, 2019.

Kristofik’s title was Florida Sales Manager. Kristofik’s job responsibilities included procuring

new customers for BullBag. Kristofik was exposed to confidential and proprietary information

belonging to BullBag, and Kristofik has a continuing duty to maintain the confidentiality of such




                                                4
 Case 6:20-cv-02249-PGB-GJK Document 1 Filed 12/11/20 Page 5 of 13 PageID 5




information.

        18.    On information and belief, upon Kristofik’s departure from BullBag, he formed

Bags O Money FL and Money O Bags for the purpose of competing directly with BullBag.

        19.    On information and belief, Kristofik partnered with Bags O Money KY for the

purpose of competing directly with BullBag.

        20.    On information and belief, Bags O Money KY was formed for the purpose of

competing directly with BullBag.

        21.    On information and belief, Marshall is the driving force behind Bags O Money

KY, and is directly involved with and personally oversees its infringing activities.

        22.    On information and belief, Kristofik is the driving force behind Bags O Money

FL and Money O Bags, and is directly involved with and personally oversees their infringing

activities.

        23.    On information and belief, in or around June, 2020, Defendants contracted with a

third party, namely JohnPac, LLC (“JohnPac”). Defendants engaged JohnPac to manufacture a

dumpster bag for Defendants.

        24.    Defendants provided JohnPac a sample bag, and requested JohnPac attempt to

manufacture an identical bag. On information and belief, the sample bag provided to JohnPac by

Defendants was a BullBag® reusable dumpster bag. On information and belief, the sample bag

was taken by Kristofik from BullBag without authorization.

        25.    JohnPac sold Defendants 1,400 bags. JohnPac identifies those bags as “Sold to”

Bags O Money KY, and “Shipped To” Bags O Money FL.

        26.    On information and belief, Bags O Money KY paid for the Infringing Bags.

        27.    BullBag is the owner of United States Federal Trademark Registration Nos.




                                                 5
 Case 6:20-cv-02249-PGB-GJK Document 1 Filed 12/11/20 Page 6 of 13 PageID 6




5,852,068 for the mark THE BULL BAG (“the ‘068 Registration”), 5,764,123 for the mark THE

BULLBAG (“the ‘123 Registration”), 5,764,122 for the mark BULLBAG (“the ‘122

Registration”), 5,571,904 for the mark BULLBAG WRANGLER (“the ‘904 Registration”),

5,517,315 for the mark YOU FILL IT, WE DUMP IT, YOU KEEP IT (“the ‘315 Registration”),

3,327,153 for the mark BULL BAG (“the ‘153 Registration”), and 3,336,770 for the mark BULL

BAG (“the ‘770 Registration”). These trademark registrations are referred to as the Federal

Trademark Registrations and copies of the registration certificates are attached as Exhibits A-G.

       28.     Since at least the dates of issuance, the Trademark Registrations have been

continuously used by BullBag in interstate commerce.

       29.     Since at least the dates of issuance, BullBag has provided notice to the public that

the Federal Trademark Registrations are registered trademarks by the affixation of notice as

provided for in 15 U.S.C. § 1111.

       30.     BullBag is the owner of all right, title, and interest in United States Patent No.

10,442,575 (“the ‘575 Patent”). A copy of the ‘575 Patent is attached as Exhibit H.

       31.     Defendants have been marketing, advertising, using, offering to sell, and selling

reusable waste bags under the name “Boss Bags” (the “Infringing Bags”). Defendants currently

offer to sell and sell the Infringing Bags and related services on their website

www.thebossbags.com, and in this District. The Infringing Bags and Defendants’ sales and

marketing of the Infringing Bags infringe BullBag’s intellectual property rights. Defendants’

actions have been without consent or license from BullBag.           A side-by-side depiction of

BullBag’s patented bag and Defendants’ knock-off is shown in Exhibit I.

       32.     BullBag has complied with all conditions precedent to the bringing of this cause

of action.




                                                6
 Case 6:20-cv-02249-PGB-GJK Document 1 Filed 12/11/20 Page 7 of 13 PageID 7




                             COUNT I – Trademark Infringement
                               Lanham Act, 15 U.S.C. § 1114

       33.     BullBag incorporates by reference paragraphs 1 through 32 above.

       34.     BullBag owns, uses, and has used all of the marks associated with its Federal

Trademark Registrations, specifically “BULLBAG” “BULL BAG,” “THE BULLBAG,” “THE

BULL BAG,” and “YOU FILL IT, WE DUMP IT, YOU KEEP IT” in commerce, advertising,

and marketing efforts in order to identify its reusable and foldable dumpster bags and associated

services.

       35.     Defendants have used and continue to use in commerce the marks “BOSS BAGS”

and “YOU FILL IT, WE HAUL IT”, in connection with the sale, offering for sale, distribution,

or advertising of Defendants’ infringing bags, and such use is likely to cause confusion, or to

cause mistake, or to deceive.

       36.     Defendants’ action in adopting the marks “BOSS BAGS” and “YOU FILL IT,

WE HAUL IT” were malicious, fraudulent, deliberate, willful.

       37.     BullBag has been damaged by Defendants’ infringing activities.

       38.     Unless enjoined by the Court, Defendants’ infringing activities will continue and

will continue to cause harm to BullBag.

                                COUNT II – Unfair Competition
                                Lanham Act, 15 U.S.C. §1125(a)

       39.     BullBag incorporates by reference paragraphs 1 through 32 above.

       40.     Defendants have used and continue to use the marks “BOSS BAGS” and “YOU

FILL IT, WE HAUL IT”, or confusingly similar names or derivations thereof to advertise and

sell goods and services in commerce in a manner likely to cause confusion, or to cause mistake,

or to deceive as to the affiliation, connection, or association of Defendants with BullBag as to the




                                                 7
 Case 6:20-cv-02249-PGB-GJK Document 1 Filed 12/11/20 Page 8 of 13 PageID 8




origin, sponsorship, or approval by BullBag of Defendants’ infringing goods, services, or

commercial activities.

       41.    Defendants’ action in adopting the marks “BOSS BAGS” and “YOU FILL IT,

WE HAUL IT” were malicious, fraudulent, deliberate, willful.

       42.    BullBag has been damaged by Defendants’ infringing uses described above.

       43.    Unless enjoined by the Court, Defendants’ infringing activities will continue and

will continue to cause harm to BullBag.

                              COUNT III – Unfair Competition
                                 Florida Common Law

       44.    BullBag incorporates by reference paragraphs 1 through 32 above.

       45.    Defendants have engaged in deceptive and fraudulent conduct by advertising

Infringing Bags using the marks “BOSS BAGS” and “YOU FILL IT, WE HAUL IT”, which is

likely to cause consumer confusion.

       46.    Defendants have engaged in deceptive and fraudulent conduct by instructing

JohnPac to duplicate BullBags’ foldable dumpster bags.

       47.    Defendants have engaged in deceptive and fraudulent conduct by using

confidential information learned by Kristofik while he was employed by BullBag.

       48.    Defendants have engaged in deceptive and fraudulent conduct by seeking to

interfere with relationships between BullBag and its customers.

       49.    Defendants’ actions are contrary to honest practice in industrial or commercial

matters.

       50.    Defendants’ acts of unfair competition constitute knowing and intentional trading

on and misappropriation of BullBag’s product, goodwill, and business reputation for Defendant’s

enrichment.



                                               8
 Case 6:20-cv-02249-PGB-GJK Document 1 Filed 12/11/20 Page 9 of 13 PageID 9




       51.     Defendants’ unfair competition has caused, and will continue to cause, and is

causing damage to BullBag and is causing irreparable harm to BullBag for which there is no

adequate remedy at law.

       52.     Defendants have been unjustly enriched through their actions and should be

disgorged of any unjust gains.

                 COUNT IV – Florida Deceptive and Unfair Trade Practices

       53.     BullBag incorporates by reference paragraphs 1 through 32 above.

       54.     Defendants have engaged in deceptive and fraudulent conduct by advertising

Infringing Bags using the marks “BOSS BAGS” and “YOU FILL IT, WE HAUL IT”, which is

likely to cause consumer confusion.

       55.     Defendants have engaged in deceptive and fraudulent conduct by instructing

JohnPac to duplicate BullBags’ foldable dumpster bags.

       56.     Defendants have engaged in deceptive and fraudulent conduct by using

confidential information learned by Kristofik while he was employed by BullBag.

       57.     Defendants have engaged in deceptive and fraudulent conduct by seeking to

interfere with relationships between BullBag and its customers.

       58.     Defendants’ actions are contrary to honest practice in industrial or commercial

matters.

       59.     Defendants’ acts of unfair competition constitute knowing and intentional trading

on and misappropriation of BullBag’s product, goodwill, and business reputation for Defendant’s

enrichment.

       60.     The above acts constitute unfair methods of competition, unconscionable acts or

practices, and unfair or deceptive acts or practices in the conduct of any trade or commerce.




                                                9
Case 6:20-cv-02249-PGB-GJK Document 1 Filed 12/11/20 Page 10 of 13 PageID 10




       61.     Defendants have derived an economic benefit from its Infringing Bags.

       62.     As a direct and proximate result of Defendants’ acts, BullBag has suffered

pecuniary loss, including the loss of revenue and damage to goodwill.

       63.     As such, BullBag has been damaged and is likely to be further damaged by

Defendants’ deceptive trade practices.

       64.     Unless enjoyed by the Court, Defendants’ unfair competition activities

complained of above will continue unabated and will continue to harm BullBag.

                      COUNT V – Patent Infringement of the ‘575 Patent

       65.     BullBag incorporates by reference paragraphs 1 through 32 above.

       66.     Attached as Exhibit J is a claim chart demonstrating Defendant’s Infringing Bags

infringe at least Claim 1 of the ‘575 Patent.

       67.     Defendants have infringed, directly, contributorily, and/or by inducement, the

‘575 Patent by having marketing, advertising, offering for sale, using, selling, and/or importing

products under the name “Boss Bags” that duly embody the inventions as claimed therein.

       68.     Defendants are on notice of the ‘575 Patent and on notice of BullBag’s products.

       69.     Defendants’ acts have been without right, license, or permission from BullBag.

       70.     On information and belief, Defendants have willfully, deliberately, and

intentionally infringed the ‘575 Patent.

       71.     Defendants’ willful, deliberate, and intentional infringement of the ‘575 Patent

has caused BullBag irreparable harm and damages, including lost sales, lost profits, lost sales

opportunities, and loss of goodwill, in an amount to be determined at trial.

       72.     Defendants’ willful, deliberate, and intentional infringement of the ‘575 Patent

has also caused BullBag further irreparable harm and damages, and will entitle it to recover,




                                                10
Case 6:20-cv-02249-PGB-GJK Document 1 Filed 12/11/20 Page 11 of 13 PageID 11




among other things, treble damages, attorneys’ fees, and costs.

       73.     Plaintiff has no adequate remedy without intervention of this Court.

       74.     This case is “exceptional” within the meaning of 35 U.S.C. § 285.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, BullBag, requests the following relief:

       A.      A determination that each Defendant committed acts of infringement of the

               Federal Trademark Registrations, and award all damages available to BullBag

               under the Lanham Act, including 15 U.S.C. §§ 1114, 1116-1118 inclusive.

       B.      An injunction be granted preliminarily and permanently restraining each

               Defendant, its officers, agents, attorneys, employees, and those acting in privity or

               concert with it from infringing and/or diluting any of BullBag’s trademarks,

               whether registered or not;

       C.      A determination that each Defendant engaged in unfair competition detrimental to

               BullBag in violation of 15 U.S.C. § 1125(a);

       D.      A determination that each Defendant’s actions were willful and were conducted

               for profit;

       E.      Award to BullBag each Defendant’s profits and the damages sustained by

               BullBag because of each Defendant’s infringing conduct;

       F.      Award to BullBag each Defendant’s profits and the damages sustained by

               BullBag because of Defendants’ acts of unfair competition under 15 U.S.C. §

               1125(a);

       G.      Award to BullBag all damages available under the Lanham Act, 15 U.S.C. §

               1117, including treble, otherwise enhanced damages as available for each




                                                11
Case 6:20-cv-02249-PGB-GJK Document 1 Filed 12/11/20 Page 12 of 13 PageID 12




           Defendant’s acts of willful infringement;

     H.    A determination that this case is exception and award BullBag its reasonable

           attorney fees pursuant to 15 U.S.C. § 1117;

     I.    A determination that each Defendant engaged in unfair competition detrimental to

           BullBag in violation of Florida common law, and award all damages available

           therein;

     J.    A determination that each Defendant engaged in unfair competition detrimental to

           BullBag in violation of 15 U.S.C. § 1125(a);

     K.    A determination that each Defendant engaged in deceptive and unfair trade

           practices detrimental to BullBag in violation of Fla. Stat. § 501.204, and award all

           remedies available pursuant to Fla. Stat. § 501.211, including attorneys’ fees

           pursuant to Fla. Stat. § 501.2105;

     L.    A judgment and decree that each Defendant has infringed the ‘575 Patent;

     M.    An injunction be granted preliminarily and permanently restraining each

           Defendant, its officers, agents, attorneys, employees, and those acting in privity or

           concert with it from engaging in the commercial manufacture, use, offer to sell, or

           sale within the United States, or importation into the United States, of products

           claimed in the ‘575 Patent or components or materials especially made or

           especially adapted for use in an infringement of the ‘575 Patent;

     N.    An accounting of all damages to BullBag from each of Defendants’ infringement,

           inducement of infringement, contributory infringement, and willful infringement,

           and that such damages be awarded to BullBag with interest and costs;

     O.    An order requiring each Defendant to recall all of its infringing products currently




                                            12
Case 6:20-cv-02249-PGB-GJK Document 1 Filed 12/11/20 Page 13 of 13 PageID 13




             in the marketplace;

      P.     A determination that each Defendant’s infringement of the ‘575 patent has been

             willful, and award of treble damages pursuant to 35 U.S.C. § 284;

      Q.     A determination that, pursuant to 35 U.S.C. § 285, this is an exceptional case and

             an award of the costs and reasonable attorneys’ fees incurred by BullBag in

             connection with this action;

      R.     Judgement be entered against each Defendant and in favor of BullBag on all

             counts; and

      S.     Awarding any such other and further relief as the Court may deem just and

             proper.

                                       JURY DEMAND

      Plaintiff demands a trial by jury.

Date: December 11, 2020                     /s/ Woodrow H. Pollack
                                            Woodrow H. Pollack
                                            Florida Bar No. 26802
                                            Trial Counsel
                                            Shutts & Bowen, LLP
                                            4301 W. Boy Scout Blvd.
                                            Suite 300
                                            Tampa, FL 33607
                                            (813) 463-4894
                                            wpollack@shutts.com
                                            Counsel for Plaintiff




                                              13
